DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 04/08/2021 
The application has claims 1-5, 8, 10-14, 17-25 present. Claims 21-25 are newly added claims. All the claims have been examined.
The information disclosure statement (IDS) submitted on 04/08/2021, 04/22/2021 and 7/13/2021 has been considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-2, 4-5, 8, 19 and 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terman (US 20130021346), in view of Gupta et al. (US 20160299881), in view of Biswas (US 20170300752).

In regards to claim (1 and 19), Terman teaches a computer-based method summarizing content, the method comprising (see abstract: generating summaries of documents):
identifying, in a first document, a first plurality of candidate summary sentences satisfying one or more predefined criteria (see para 244, 280; selection of sentences which meet a certain criteria); 
determining, from the first plurality of candidate summary sentences, a plurality of content feature  the document (see para 280, 285-291, 317, 319-321, determines the subject matter, concepts, topics); 
Although Terman teaches using scoring, term weight and coherence models as part of the system to create the summaries (see para 319-333), and generating a summary (see para 280, 285-291, 319-321), it does not specifically teach generating a graph of a plurality of relationships among the first plurality of candidate summary sentences, each respective relationship in the plurality of relationships having a weight value; re-ordering the first plurality of candidate summary sentences based on at least one weight value involving a respective candidate summary sentence; and generating a first document summary from the re-ordered plurality of candidate summary sentences, the first document summary including the candidate summary sentences most related to other candidate summary sentences in the first plurality of candidate summary sentences. 
Gupta teaches generating a graph of a plurality of relationships among the first plurality of candidate summary sentences (see abstract and at least para 23-24, 57; generating a graph based on relationship between sentences), each respective relationship in the plurality of relationships having a weight value (see Fig 4. and at least para 8, 26-27, 29, 57-58; teaches creating a graph representing a relationship between the sentences and the edge of the nodes indicates (weight) a calculation associated to the first score which indicates similarities in content feature within a threshold value); re-ordering the first plurality of candidate summary sentences based on at least one weight value involving a respective candidate summary sentence (23, 26-28, 57-58; ordering the sentences based on the identified relationships); and generating a first document summary from the re-ordered plurality of candidate summary sentences, the first document summary including the candidate summary sentences most related to other candidate summary sentences in the first plurality of candidate summary sentences (see para 57-58, 94-95; generating the summary based on the identified relationships).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Gupta for a graph relationship of sentences and summary generation to modify Terman, since it would have improve how the system generates a coherent and better summary of the document.
Terman as modified by Gupta doesn’t specifically teach each respective relationship in the plurality of relationships having a weight value representing a strength of a relationship between two candidate summary sentences, the strength of the relationship being determined based at least on a number of content features common to the two candidate summary sentences;
Biswas teaches each respective relationship in the plurality of relationships having a weight value representing a strength of a relationship between two candidate summary sentences, the strength of the relationship being determined based at least on a number of content features common to the two candidate summary sentences (see para 47 and 69; generates a graph with nodes and edges using similarity between sentences to provide a ranking).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Biswas for a graph relationship of sentences and summary generation to modify Terman, since it would have improve how the system generates a clear and better summary of the document.

In regards to claims (2 and 20), Terman further teaches, wherein ordering the first plurality of candidate summary sentences based on the at least one relationship involving the respective candidate summary sentence includes: identifying at least one topic in a related sentence of the respective candidate summary sentence (see para 319-333 extraction of significant sentences relationship),; and assigning a prestige score to the respective candidate summary sentence based on an importance of the at least one topic in the related sentence (see at least para 200, 228-236, 305, using weights as  part of the summarization).
Terman does not teach re-ordering the first plurality of sentences based on the at least one weight value .
Gupta teaches re-ordering the first plurality of sentences based on the at least one weight value (23, 26-28, 57-58; ordering the sentences based on the identified relationships).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Gupta for re-ordering sentences based on the calculated relationship of sentences to modify Terman, since it would have improve how the system generates a coherent and better summary of the document.

In regards to claim 4, Terman further teaches, wherein the at least one content feature is at least one of an entity, concept, or linguistic structure (see at least 317, 321; topic, concept).

In regards to claim 5, Terman does not specifically teach, wherein the graph comprises a plurality of nodes and edges, each respective node representing a candidate summary sentence and each respective edge between two nodes representing a relationship between candidate summary sentence represented by the two nodes 
However, Gupta teaches summary wherein the graph comprises a plurality of nodes and edges, each respective node representing a candidate summary sentence and each respective edge between two nodes representing a relationship between candidate summary sentence represented by the two nodes  (see para 03, 23, 26 ; nodes and edges providing relationships).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Gupta for a graph relationship of sentences and summary generation to modify Terman, since it would have improve how the system generates a coherent and better summary of the document for a specific topic or concept of text found in the document.

In regards to claim 8, Terman does not specifically teach, wherein the strength of the relationship is determined based at least in part on an importance of a content feature common to the two candidate summary sentence.
However, Gupta teaches wherein the strength of the relationship is determined based at least in part on an importance of a content feature common to the two candidate summary sentence (see at least para 03, 23, 26, 66, 79-82; measurement of the relationship between the sentence in respect to concept).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Gupta to modify Terman, since it would have improve how the system generates a coherent and better summary of the document for a specific topic or concept of text found in the document.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terman, Gupta, Biswas, in view of Fein (US20020103836).

In regards to claim 3, Terman further teaches , wherein the one or more predefined criteria include one of a requirement that a candidate summary sentence has a verb at the root of a parsing diagram of the sentence, a requirement that the candidate summary sentence has a noun or pronoun as the direct object, (see para 286-289, 301; sentence selection rules, main verb, noun and anaphoric sentences) .
Terman does not specifically teach a requirement that the candidate summary sentence not include one or more defined stop strings
Fein teaches that stop words (interpreted as stop string)  do not contribute to the theme of the document and very little semantic content on a summary generating system (see para 30)
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Fein to modify Terman in order to exclude sentence  that have stop words, since it would have improve how the system generates a coherent and better summary of the document for a specific topic or concept of text found in the document.

Claim 10, 11, 12-14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20160299881), Terman (US 20130021346), in view of McKeown et al (US 20050203970), in view of Biswas et al (20170300752)

In regards to claim 10, Gupta teaches a computer-based method for generating a search report summary comprising:  25L&A Ref: N2020-700910 generating a graph of a plurality of relationships among the plurality of meta-document sentences, each respective relationship in the plurality of relationships representing at least one content feature common to two meta-document (see abstract and at least para 23-24, 57-58; generating a graph based on relationship between sentences) ; each respective relationship in the plurality of relationships having a weight value and re-ordering the plurality of meta-document sentences based on the weight value (see Fig 4. and at least para 8, 26-27, 29, 57-58; teaches creating a graph representing a relationship between the sentences and the edge of the nodes indicates (weight) a calculation associated to the first score which indicates similarities content feature); re-ordering the plurality of meta-document sentences based on at least one relationship involving a respective meta-document sentence (23, 26-28, 57-58; ordering the sentences based on the identified relationships); determining a content feature of the meta-document (see para 23, 26-29, 57-58 entailment relationship between sentences which are representative of a concept of a text); and generating a meta-document summary from the re-ordered plurality of meta-document sentences, the meta-document summary including the meta-document sentences most related to other meta-document sentences in the plurality of meta-document sentences (see para 57-58, 94-95; generating the summary based on the identified relationships).
Gupta doesn’t specifically teach Determining a plurality of content feature of the meta-document
Terman teaches Determining a plurality of content feature of the meta-document (see para 280, 285-291, 317, 319-321, determines the subject matter, concepts, topics).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Terman to modify Gupta summary generating method and system, since it would have improve how the system identifies which topics are discussed on the document and thus improves how the summaries are generated.
Gupta does not specifically teach identifying a plurality of documents relating to a topic; generating a meta-document from a plurality of document summaries of the plurality of documents, the meta-document comprising a plurality of meta-document sentences;
McKeown teaches identifying a plurality of documents relating to a topic; generating a meta-document from a plurality of document summaries of the plurality of documents, the meta-document comprising a plurality of meta-document sentences (see abstract and at least para 3, 5, 8, 43; generates a summary document “meta-document” from multiple document clusters related to a topic. Document clusters of different types of documents).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of McKeown to modify Gupta in order to generate a summary of multiple other summaries associated to a topic, since it would have been obvious to try given the technique is used on the same feel of endeavor and allows to generate a summary of different types of documents, hence it would have enhance the system by allowing to generate a summary of documents which are themselves summaries.
Gupta doesn’t specifically teach each respective relationship in the plurality of relationships having a weight value representing a strength of a relationship between two meta-document sentences, the strength of the relationship being determined based at least on a number of content features common to the two meta-document sentences;
Biswas teaches each respective relationship in the plurality of relationships having a weight value representing a strength of a relationship between two meta-document sentences, the strength of the relationship being determined based at least on a number of content features common to the two meta-document sentences (see para 47 and 69; generates a graph with nodes and edges using similarity between sentences to provide a ranking).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Biswas for a graph relationship of sentences and summary generation to modify Gupta, since it would have improve how the system generates a clear and better summary of the document.

In regard to claim 11, Gupta does not specifically teach  wherein ordering the plurality of meta- document sentences includes: identifying at least one topic in a related sentence of the respective meta-document sentence; and assigning a prestige score to the respective meta-document sentence based on an importance of the at least one topic in the related sentence.
Terman teaches wherein ordering the plurality of meta- document sentences includes: identifying at least one topic in a related sentence of the respective meta-document sentence (see para 319-333 extraction of significant sentences relationship); and assigning a prestige score to the respective meta-document sentence based on an importance of the at least one topic in the related sentence (see at least para 200, 228-236, 305, using weights as  part of the summarization).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Terman to modify Gupta, since it would have improve the system for calculating and associating related sentences related to specific topic, thus improving how the summary is generated. 

In regard to claim 12, Gupta does not specifically teach, wherein identifying the plurality of documents relating to the topic includes identifying documents having a relevance to the topic at least as high as a defined relevance threshold
McKeown teaches wherein identifying the plurality of documents relating to the topic includes identifying documents having a relevance to the topic at least as high as a defined relevance threshold (see para 43; threshold value).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of McKeown to modify Gupta since by using a threshold value improves the probability that the documents are closely related to the same topic, e/g/ within a range of time.

In regard to claim 13, Gupta teaches wherein the at least one content feature is at least one of an entity, concept, or linguistic structure (see at least 317, 321; topic, concept).

In regard to claim 14, Gupta teaches, wherein the graph comprises a plurality of nodes and edges, each respective node representing a meta-document sentence and each respective edge between two nodes representing  relationship between meta-document sentence represented by the two nodes (see para 03; nodes and edges, relationships between sentences).

In regard to claim 17, Gupta teaches,, wherein the strength of the relationship is further determined based at least in part on an importance of a content feature common to the two meta-document sentences (see at least para 03, 23, 26, 66, 79-82; measurement of the importance relationship between the sentence in respect to concept).

In regard to claim 18, Gupta teaches, wherein the plurality of documents is arranged in a topical document list, and wherein generating the meta-document summary from the re-ordered plurality of meta-document sentences comprises including the meta-document sentences in an order in which the respective documents from which the candidate summary meta-document sentences originate appear in the topical document list. (see para 92; using spatial occurrence on the summarization)

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terman, Gupta and Biswas as applied above in view of McKeown et al (US 20050203970).

In regards to claim 21, Terman doesn’t specifically teach  further comprising: identifying, in a second document, a second plurality of candidate summary sentences satisfying the one or more predefined criteria; generating a second document summary based on the second plurality of candidate summary sentences.
Gupta teaches further comprising: identifying, in a second document, a second plurality of candidate summary sentences satisfying the one or more predefined criteria; generating a second document summary based on the second plurality of candidate summary sentences (23, 26-29, 57-58, 113: ordering the sentences based on the identified relationships and generating the summary based on the identified relationships. The system generates summaries for multiple document, therefore the process can be repeated for any number of documents).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Gupta for summary generation to modify Terman, since it would have improve how the system generates a coherent and better summary of the document of any number of documents.
Terman doesn’t specifically teach  generating a meta-document summary based on the first document summary and the second document summary, the meta-document summary including a set of most-related sentences from the first document summary and the second document summary 
McKeown generating a meta-document summary based on the first document summary and the second document summary, the meta-document summary including a set of most-related sentences from the first document summary and the second document summary (see abstract and at least para 3, 5, 8, 43; generates a summary document “meta-document” from multiple document clusters related to a topic. Document clusters of different types of documents).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of McKeown to modify Terman as modified by Gupta in order to generate a summary of multiple other summaries associated to a topic, since it would have been obvious to try given the technique is used on the same feel of endeavor and allows to generate a summary of different types of documents, hence it would have enhance the system by allowing to generate a summary of documents which are themselves summaries.
In regards to claim 22, Terman doesn’t teach further comprising: ordering the set of most-related sentences based at least on weighted relationships between sentences 
Gupta teaches ordering the set of most-related sentences based at least on weighted relationships between sentences (23, 26-28, 57-58; ordering the sentences based on the identified relationships);
Terman as modified by Gupta doesn’t teach between sentences in the first document summary and the second document summary.
McKeown teaches between sentences in the first document summary and the second document summary. (see abstract and at least para 3, 5, 8, 43; generates a summary document “meta-document” from multiple document clusters related to a topic. Document clusters of different types of documents).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of McKeown to modify Terman as modified by Gupta in order to generate a summary of multiple other summaries associated to a topic, since it would have been obvious to try given the technique is used on the same feel of endeavor and allows to generate a summary of different types of documents, hence it would have enhance the system by allowing to generate a summary of documents which are themselves summaries.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terman and Gupta and Biswas as applied to claims above, in view of Sumita et al. (US 5907841)

In regards to claim 23, Terman doesn’t teach further comprising: determining that a particular content feature is common to the two candidate summary sentences, at least by determining that a syntactic structure identifying the particular content feature is found in both of the two candidate summary sentences.
Sumita teaches determining that a particular content feature is common to the two candidate summary sentences, at least by determining that a syntactic structure identifying the particular content feature is found in both of the two candidate summary sentences (see col 32 lines 36-47; teaches the concept of analyzing documents and identifying text which contains the same syntactic structures to present them to a user).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Sumita of for identifying content having the same syntactic structures to modify Terman, since it would have improve how the system finds associated and desired content (see col 32 lines 44-47).
	
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terman and Gupta and Biswas as applied claims above, in view of Hu et al. (US 20040225667).
	In regards to claim 24, Terman doesn’t teach determining respective percentages of sentences of the first document in which each of the plurality of content features appears; and
including, in the first document summary, only candidate summary sentences that include at least one content feature appearing in at least a threshold percentage of sentences of the first document.
	Hu teaches determining respective percentages of sentences of the first document in which each of the plurality of content features appears; and including, in the first document summary, only candidate summary sentences that include at least one content feature appearing in at least a threshold percentage of sentences of the first document (see para 145-148; teaches evaluating sentences and based on the sentences having a value associated to the topics, the sentences are selected and where the summary is a percentage of the number of sentences).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Hu of for adding sentences to the summary based on associated topic and sentence percentage to modify Terman, since it would have improve how the system finds associated and desired content and organizes the summary based on relevance  (see para 148).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terman and Gupta and Biswas as applied claims above, in view of Han et al. (US 20060206806)

In regards to claim 25, Terman doesn’t teach further comprising: determining that a particular candidate summary sentence is too long for inclusion in the first document summary.
Han teaches determining that a particular candidate summary sentence is too long for inclusion in the first document summary (see para 73).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Han for summary generation and determining when sentences are to long or too short to modify Terman as modify by Gupta, since it would have improve how the system generates a summary of the document based on preference that provided an acceptable length for the selected sentences.


Response to Arguments
Applicant’s arguments filed have been considered but are moot in view of new grounds of rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144



/KYLE R STORK/Primary Examiner, Art Unit 2144